PER CURIAM:
Amos Henry Jordan, a federal prisoner, appeals the district court’s order adopting the report and recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Jordan v. Ashcroft, CA-04-126-2-20AJ (D.S.C., filed Oct. 29, 2004; entered Nov. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED